EXHIBIT FIRST AMENDMENT TO CAPITALBANK SPLIT DOLLAR AGREEMENT DATED DECEMBER 31, 2003 FOR STEVE O. WHITE THIS AMENDMENT is adopted this 31st day of December, 2008 by and between CAPITALBANK a state-chartered commercial bank located in Greenwood, South Carolina (the “Company”), and STEVE O. WHITE (the “Executive”). The Company and the Executive entered into the Split Dollar Agreement on December 31, 2003 (the “Agreement”).The Company and the Executive now agree to amend the Normal Retirement Age. The undersigned hereby amend the Agreement with the following changes: Section 1.6 of the Agreement shall be deleted in its entirety and replaced by the following: 1.6 “Normal Retirement Age” means the earliest of August 31st immediately following the Executive’s 61st birthday, the date of Termination of Employment on account of Disability or the date of a Change of Control. IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this Amendment. Executive: CapitalBank /s Steve O. White By: /s R. Wesley Brewer Steve O. White Title:Chief Financial Officer
